Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because:
 In Fig. 3, it appears as though “f thermo” should be above line originating at Tel. comp. (as is the case in Fig. 4);
In Fig. 3, it appears as though “Tcrit, el. comp” should be --Tcrit--;
In Fig. 3, “Tkrit” appears twice in a central box and it appears as though these should each be --Tcrit--;
In Fig. 3, it appears as though “T” in central box should be --Tel. comp.--;
In Fig. 4, the line with “Tel. comp.” contains an additional “el. comp.” label below it, and it appears as though this should be deleted;
In Fig. 4, it appears as though “Tcrit, el. comp” should be --Tcrit--;
In Fig. 4, “Tkrit” appears twice in a central box and it appears as though these should each be --Tcrit--;
In Fig. 4, it appears as though “T” in central box should be --Tel. comp.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: M max, EAT and E max, EDC (as shown in Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
Specification
The disclosure is objected to because of the following informalities: it appears as though “T” in the equation following Para 58 should be --Tel. comp.--.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because “a balance period” in lines 7-8 should be --a first balance period-- (because claim 4 introduces a “second balance period” and claims 4-6 reference back to the “a balance period” of claim 1 as “the first balance period”).
Claim 7 is objected to because “consumption / recuperation” in line 2 should be --consumption/recuperation--.
Claim 8 is objected to because “it” in line 2 should be --the thermodynamic factor--.
Claim 11 is objected to because it appears as though “T” in the claimed equation should be --Tel. comp.-- (T has not been described in the Specification, however based on Figs. 3 and 4 as well as the description of Para 58 in the instant Specification it appears as though T should be Tel. comp. which is described).  
Claim 12 is objected to because “an internal combustion engine” in line 1 should be --the internal combustion engine--. 
Claim 13  objected to because of the following informalities:
 “An electrically driven charging device” in line 1 should be --The electrically driven charging device--;
“the case of a charging device” in each of lines 3 and 4 should be --a case of the charging device being--.
Claim 14 is objected to because “An internal combustion engine with a charging device” in line 1 should be --The internal combustion engine with the charging device--.
Claim 15 is objected to because “an internal combustion engine” in line 1 should be --the internal combustion engine--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“electrically driven charging device” (claims 1, 8, 13, 14) -- “Together with the exhaust turbocharger 3, the electric motor 7 forms an electrically driven or drivable charging device” (Para 49);
“control unit” (claim 12) -- “control unit 9 (ECU)” (Para 47).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon et al. (U.S. 2003/0106541).
Re claim 1:
Dixon discloses a method (see Figs. 5 and 12) for operating an internal combustion engine (1, internal combustion engine - Para 51) with a system for supercharging (Fig. 1 (a type of system for supercharging as described in Para 38)) that includes an exhaust turbocharger (Para 104 - “exhaust gas driven turbocharger”) and an electrically driven charging device (10, electrically driven boost device - Para 51) for dynamic assistance during build-up of boost pressure (Para 53 - “…When the supercharger 10 is not activated, the engine 1 is normally aspirated, and when the 
determining a drive criterion of the charging device (Para 79 - “The ECU 32 also sends an EBD speed command 114 to an EBD speed controller that controls the supercharger electric motor…” (speed command 114 is a type of drive criterion (consistent with the Instant Specification as described in Para 20 including “drive speed”) and determination thereof is described in Para 62 - “…and then adjusts the supercharger speed” and detailed in Paras 79-86)); 
establishing an initial quantity of the drive criterion (Para 71 - “speed command 114…is controlled to idle at a relatively low and variable speed of up to about 20,000 rpm…” and Para 86 - “…controls the supercharger 10 at a variable idle speed…” (there must be a type of initial quantity of the variable idle speed as it is then described in Para 86 being increased/decreased)); 
continuously (Para 80 - “derating factors for the Supercharger thermal and SOC constraints 70, 71 are applied as required to generate the final constrained EBD speed command 114”) determining a reduction factor (Para 80 - “derating factors”) for the drive criterion within a balance period (Para 62 - “When supercharger operation is required, the engine control unit 32 sets…the speed of the supercharger 10” (consistent with the instant Specification which describes the balance period as “duration of the continuous determination of the reduction factor” in Para 31)); 
applying the reduction factor to the initial quantity of the drive criterion (Para 80 - “derating factors for the supercharger thermal and SOC constraints 70, 71 are applied as required to generate the final constrained EBD speed command 114”); and 
the final constrained EBD speed command 114” and Para 71 - “ECU 32 also sends an EBD speed command 114 to an EBD speed controller 214 that controls the Supercharger electric motor 14”).
Re claim 2:
Dixon discloses wherein the drive criterion includes: a drive torque, a drive speed (Para 79 - “The ECU 32 also sends an EBD speed command 114 to an EBD speed controller that controls the supercharger electric motor…” ), a supply current, and/or a supply voltage.
Re claim 3:
Dixon discloses wherein the reduction factor (Para 80 - “derating factors”) includes an electric consumption/reduction factor (Para 83 - “…used together with the history of the charging and discharging…” and “…rate of discharge…”) or the reduction factor includes the electric consumption/recuperation factor and: a thermodynamic factor, a state of charge factor, or a temperature factor.
Re claim 8:
Dixon discloses wherein the thermodynamic factor is determined such that it reduces a maximum of the drive criterion such that a maximum thermodynamically reasonable boost pressure is built up during the dynamic assistance via the charging device (Claim 8 depends from Claim 3 which introduces the “thermodynamic factor” as an optional limitation and therefore further limitations of the “thermodynamic factor” are also optional).
Re claim 9:
Dixon discloses wherein the state of charge factor is determined from a difference between an actual state of charge and a state of charge limit (Claim 9 depends from Claim 3 which introduces the “state of charge factor” as an optional limitation and therefore further limitations of the “state of charge factor” are also optional).
Re claim 10:
Dixon discloses wherein the temperature factor is determined from a difference between a critical component temperature and an actual component temperature (Claim 10 depends from Claim 3 which introduces the “temperature factor” as an optional limitation and therefore further limitations of the “temperature factor” are also optional).
Re claim 11:
Dixon discloses wherein the temperature factor results from the relationship:
                
                    
                        
                            f
                        
                        
                            T
                            e
                            m
                            p
                        
                    
                    =
                     
                    
                        
                            
                                
                                    T
                                
                                
                                    c
                                    r
                                    i
                                    t
                                
                            
                            -
                            T
                        
                        
                            
                                
                                    T
                                
                                
                                    c
                                    r
                                    i
                                    t
                                
                            
                        
                    
                     
                
            
(Claim 11 ultimately depends from claim 3 which introduces the “temperature factor” as an optional limitation and therefore further limitations of the “temperature factor” are also optional).
Re claim 12:
Dixon discloses a control unit (32, engine control unit - Para 55) for an internal combustion engine (1, internal combustion engine - Para 51) that is equipped to adjust the system for supercharging according to the method from claim 1 (as described above)(Para 71 - “ECU 32
Re claim 13:
Dixon discloses an electrically driven charging device (10, electrically driven boost device - Para 51) that is designed as an EAT (“electrically assisted turbocharger“ per para 8 of the instant Specification) or an EDC (“electrically driven compressor “ per para 7 of the instant Specification)(see Para 51 - “electrically driven boost device (EBD) 10 or compressor” and Para 104 - “electrically driven compressor 10”), and is operated according to the method from claim 1 (as described above), wherein the drive criterion (Para 79 - “The ECU 32 also sends an EBD speed command 114 to an EBD speed controller that controls the supercharger electric motor…”) is a drive torque in the case of a charging device designed as an EAT and is a drive speed in the case of a charging device designed as an EDC (Para 79 - “The ECU 32 also sends an EBD speed command 114 to an EBD speed controller that controls the supercharger electric motor…”).
Re claim 14:
Dixon discloses an internal combustion engine (1, internal combustion engine - Para 51) with a charging device (10, electrically driven boost device - Para 51) according to claim 13 (as described above)(see Fig. 1 - 10 shown coupled/included with 1).
Re claim 15:
Dixon discloses a motor vehicle (7, motor vehicle - Para 51) with an internal combustion engine (1, internal combustion engine - Para 51) according to claim 14 (as described above)(see Fig. 1 - 1 shown included in 7).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4-7 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the consumption/recuperation factor takes into account an energy difference determined over a second balance period” using the following relationship:

    PNG
    media_image1.png
    125
    265
    media_image1.png
    Greyscale

as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 4-7.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawamura et al. (U.S. 6,938,420) discloses a method (Fig. 2) for operating an internal combustion engine (12) with an electrically driven charging device (2) comprising continuously determining a reduction factor (Claim 16 - “controller is further programmed to decrease the target running speed”) for a drive criterion (Claim 16 - “target running speed”), wherein the reduction factor includes a state of charge factor (Claim 16 - “state of charge of the battery”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        4/1/21